Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael L. Jones appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on Jones’ 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Jones v. Lieber Corr. Inst, No. 2:13-ev-02034-JFA, 2014 WL 3687414 (D.S.C. July 23, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.